Appellant takes issue with us, first, because we did not hold that the trial court erred in refusing an instructed verdict, and, second, in concluding that the evidence did not call for a charge submitting the theory of a sale for medicinal *Page 46 
purposes. Both of these matters were discussed in our original opinion. As stated there, the State's case was fully made out by her witness in chief, who testified that he bought from appellant and his codefendant the whisky in question. As therein stated, appellant defended wholly upon the proposition that he made no sale, and this defensive theory was cared for in the charge of the court and decided against appellant's contention. We have again reviewed the testimony for the State and think it wholly fails to call for the presentation of said special charge. The motion for rehearing will be overruled.
Overruled.